Exhibit 10.1 CREDIT AND SECURITY AGREEMENT This CREDIT AND SECURITY AGREEMENT (the “ Agreement ”), dated as of September 16, 2013, is entered into between ECOtality, Inc., a Nevada corporation (“ ECOtality ”), and Electric Transportation Engineering Corporation, an Arizona corporation (together with ECOtality, “ Borrowers ” and each, individually, a “ Borrower ”), and ECOtality Stores Inc., a Nevada corporation (“ Stores ”), ETEC North, LLC, a Delaware limited liability company (“ North ”), The Clarity Group, Inc., a Arizona corporation (“ Clarity ”), G.H.V. Refrigeration, Inc., a California corporation (“
